Citation Nr: 1646301	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  11-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral ulnar neuropathy and atrophy, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to June 1968, with service in the Republic of Vietnam. 

This matter comes before Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Appeals (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this appeal currently resides with the Detroit, Michigan RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and the Virtual VA paperless claims system.  A review of the Virtual VA paperless claims processing system reveals a brief from the Veteran's representative and additional VA treatment records from May 2013 to April 2014 that were reviewed by the Board.  There are additional records which are duplicative of documents found in the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this appeal to obtain an adequate VA examination and compliance with a prior Board remand.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board previously remanded this issue in September 2014 to obtain a VA examination and opinion regarding whether the Veteran's bilateral ulnar neuropathy was related to his herbicide exposure during his military service in Vietnam.  
The Board notes that regarding such, it expressly requested that the examiner consider a February 2009 positive nexus opinion from Dr. DS, a March 2013 statement from Yale Veterans clinic, and Social Security Administration records added since the Veteran's October 2008 VA examination.  The Board notes that the Veteran was afforded an examination in November 2014.  However, the examiner failed to address any of the aforementioned documents in his opinion and concluded that the Veteran's neuropathy was less likely than not related to service, basing the opinion only on the silence of service and post service medical records with regard to any symptoms of neuropathy within service or within a year of discharge.  The examiner did not address the Veteran's lay statements of symptoms beginning within one year of service discharge.  Accordingly, remand is required for a new VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment for the Veteran's neuropathy.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  Once all available relevant medical records have been received, obtain an addendum medical opinion to determine the etiology of the Veteran's bilateral ulnar peripheral neuropathy and atrophy.  An examination shall be provided if deemed necessary.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be provided to the examiner for review.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not (i.e. 50 percent or more probability) that any bilateral ulnar neuropathy is related to conceded herbicide/Agent Orange exposure during military service in Vietnam.  

The examiner must also opine whether it is at least as likely as not (i.e. 50 percent or more probability) that the Veteran's bilateral ulnar neuropathy manifested in service or is otherwise causally or etiologically related to his military service.

In particular, the examiner must consider the following:  1) the 2008 VA examination; 2) the February 2009 positive nexus opinion from Dr. DS; 3) the March 2013 statement from Yale Veterans Clinic; 4) the 2014 VA examination; 5) Social Security Administration records that have been added to the file since the October 2008 VA examination; and 6) lay statements from the Veteran regarding the onset of his symptoms.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, consider all of the evidence of record and readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond before returning the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




